Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 13, Proshold et al (US 2016/0248151 A1), hereinafter Proshold, in view of Air Store: “Turbulator tapes”, (web.archive.org, 6 September 2016, XP055521401, Gefunden im Internet: URL:http://www.air-store.eu/Tape/Turbulator- Tapes [gefunden am 2018-11-06]), hereinafter Air Store teaches an antenna housing in the form of a blunt body, wherein the antenna housing has a structure on at least one region which is exposed to an incident flow by an air stream after mounting of the antenna housing, wherein the structure is formed in such a way that it converts the impinging air stream and air stream present at the housing, from a substantially laminar flow into a turbulent flow at a transition region defined by the structure, wherein the structure is formed as a turbulator or as a microturbulator or a combination thereof, the antenna housing substantially has a shape of a cuboid with front, first and second side walls, rear, lid and bottom and edges therebetween with a predetermined edge radius, and the structure is arranged adjacent to or on an edge between two sides.

Claims 14-21 are allowed for at least the reason for depending, either directly or indirectly, on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845